                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No. 19-cv-00027-PAB

Cheryl-Lee Ellen Berreth and Darrell Lynn Berreth,
Plaintiffs;

v.

Patrick M. Frazee,
Defendant

____________________________________________________________________________________

                     AMENDED CERTIFICATION OF CONFERRAL
____________________________________________________________________________________

       DEFENDANT, through his undersigned counsel, amends the Certification of Conferral

pursuant to D.C.COLO.LCivR 7.1(A) contained within Doc.18, Motion to Stay Discovery.

       As stated in Doc.18 Plaintiff’s counsel is willing to delay the taking of Defendant’s

deposition until the conclusion of the criminal proceedings. Because this solution does not

remedy all of the concerns outlined by the defendant in his motion he proceeded to file the

motion to stay discovery. Plaintiff’s counsel has clarified that since Defendant has not found

their offer an acceptable remedy they take no position on defendant’s motion to stay discovery.

                                             Respectfully submitted March 8, 2019.

                                             /s/ Jennifer W. Stock
                                             Jennifer W. Stock
                                             Farry & Stock, P.C.
                                             411 South Tejon Street, Suite B
                                             Colorado Springs, Colorado 80903
                                             Telephone: 719-578-2000
                                             Facsimile: 719-578-1794

                                                1
                                              Email: efarry@farry.net
                                              Attorney for Defendants




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2019 I electronically filed a true and exact copy of the
above and foregoing Amended Certification of Conferral with the Clerk of Court using the
CM/ECF system which will send notification of such filing to the following:

Perry R. Sander, Jr.
Angela C. Jones
Sanders Law Firm
31 N. Tejon St., Suite 400
Colorado Springs, CO 80903
Attorneys for the Plaintiffs




                                               /s/Jennifer W. Stock
                                               Jennifer W. Stock




                                                 2
